Order, so far as appealed from, unanimously modified by permitting an examination as to the following matters: (1) The facts relating to the ownership of the capital stock of the defendant corporations by the defendants Ryan; (2) the facts concerning the position which the defendant Moses held in the defendant corporations; (3) the facts relating to the employment of the plaintiff by the defendants other than the defendant Moses; (4) the facts relating to the payment of compensation to the plaintiff by the defendants. The corporate defendants will be required to produce their books which may be necessary for the purpose of refreshing the recollection of the witnesses. If the books are needed by the witnesses for the purpose outlined, then the parts of the books which have been so used may be offered and received in evidence. Accordingly, the order, so far as appealed from, should be modified, and as so modified affirmed, with twenty dollars costs and disbursements to the appellants. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present —• Martin, P. J., Townley, Glennon, TJntermyer and Dore, JJ.